       Case 4:19-cv-01347 Document 1 Filed on 04/12/19 in TXSD Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                    :
Roxanne Gant,                                       :
                                                      Civil Action No.: 4:19-cv-1347
                                                    :
                        Plaintiff,                  :
        v.                                          :
                                                    :
                                                      COMPLAINT
The Swiss Colony, LLC d/b/a Direct Charge,          :
                                                      JURY
                                                    :
                        Defendant.                  :
                                                    :
                                                    :

        For this Complaint, Plaintiff, Roxanne Gant, by undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

transacts business in this District and a substantial portion of the acts giving rise to this action

occurred in this District.

                                              PARTIES

        3.      Plaintiff, Roxanne Gant (“Plaintiff”), is an adult individual residing in Houston,

Texas, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      Defendant, The Swiss Colony, LLC d/b/a Direct Charge (“Direct Charge”), is a

Wisconsin business entity with an address of 1112 Seventh Avenue, Monroe, Wisconsin 53566-

1364, and is a “person” as defined by 47 U.S.C. § 153(39).
       Case 4:19-cv-01347 Document 1 Filed on 04/12/19 in TXSD Page 2 of 7



                                              FACTS

        5.      Within the last year, Direct Charge called Plaintiff’s cellular telephone, number

832-xxx-3647, in an attempt to collect a consumer debt allegedly owed by Plaintiff.

        6.      At all times mentioned herein, Direct Charge contacted Plaintiff using an

automated telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial

or prerecorded voice.

        7.      When Plaintiff answered the calls from Direct Charge, she heard a prerecorded

message.

        8.      On or about October 8, 2018, Plaintiff sent a message from her personal email

address to Direct Charge requesting all calls to her cease and to only contact her by mail.

        9.      Plaintiff reiterated her cease request on Direct Charge’s website through their

message system.

        10.     In complete disregard of Plaintiff’s cease requests, Direct Charge continued to

place automated calls to Plaintiff’s cellular telephone.

                                  COUNT I
        VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT –
                            47 U.S.C. § 227, et seq.

        11.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

        12.     At all times mentioned herein and within the last year, Defendant called Plaintiff

on her cellular telephone using an ATDS or predictive dialer and/or by using a prerecorded or

artificial voice.

        13.     When Plaintiff answered calls from Defendant, she heard a prerecorded message.

        14.     Defendant continued to place automated calls to Plaintiff’s cellular telephone after

being directed by Plaintiff to cease calling and knowing there was no consent to continue the

                                                  2
         Case 4:19-cv-01347 Document 1 Filed on 04/12/19 in TXSD Page 3 of 7



calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of the

TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

         15.   The telephone number called by Defendant was and is assigned to a serviced

cellular telephone for which Plaintiff incurs charges pursuant to 47 U.S.C. § 227(b)(1).

         16.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         17.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         18.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         19.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                  1. Statutory damages of $500.00 for each violation determined to be negligent

                      pursuant to 47 U.S.C. § 227(b)(3)(B);

                  2. Treble damages for each violation determined to be willful and/or knowing

                      pursuant to 47 U.S.C. § 227(b)(3)(C); and

                  3. Such other and further relief as may be just and proper.




                                                 3
      Case 4:19-cv-01347 Document 1 Filed on 04/12/19 in TXSD Page 4 of 7



                        TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: April 12, 2019
                                     Respectfully submitted,

                                     By /s/ Jody B. Burton

                                     Jody B. Burton, Esq.
                                     CT Bar # 422773
                                     LEMBERG LAW, L.L.C.
                                     43 Danbury Road, 3rd Floor
                                     Wilton, CT 06897
                                     Telephone: (203) 653-2250
                                     Facsimile: (203) 653-3424
                                     E-mail: jburton@lemberglaw.com
                                     Attorneys for Plaintiff




                                        4
       Case 4:19-cv-01347 Document 1 Filed on 04/12/19 in TXSD Page 5 of 7



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                    :
Roxanne Gant,                                       :
                                                    :
                        Plaintiff,                  :
                                                    : Civil Action No.: 4:19-cv-1347
       v.                                           :
                                                    :
The Swiss Colony, LLC d/b/a Direct Charge,          :
                                                    :
                        Defendant.                  :
                                                    :

                         CERTIFICATE OF INTERESTED PARTIES

       NOW COMES Jody B. Burton and hereby certifies that the following persons or entities

have a financial interest in the outcome of this litigation:

                                               Roxanne Gant, Plaintiff
                                               Houston, TX

                                               Jody B. Burton, Esq.

                                               CT Bar # 422773
                                               LEMBERG LAW, L.L.C.
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               E-mail: jburton@lemberglaw.com
                                               Attorneys for Plaintiff
Dated: April 12, 2019


                                               Respectfully submitted,

                                               By /s/ Jody B. Burton

                                               Jody B. Burton, Esq.
                                               CT Bar # 422773
                                               LEMBERG LAW, L.L.C.
Case 4:19-cv-01347 Document 1 Filed on 04/12/19 in TXSD Page 6 of 7



                              43 Danbury Road, 3rd Floor
                              Wilton, CT 06897
                              Telephone: (203) 653-2250
                              Facsimile: (203) 653-3424
                              E-mail: jburton@lemberglaw.com
                              Attorneys for Plaintiff




                                 2
Case 4:19-cv-01347 Document 1 Filed on 04/12/19 in TXSD Page 7 of 7




                                3
